Title: From John Adams to Ann Frances Bulkeley Humphreys, 14 July 1819
From: Adams, John
To: Humphreys, Ann Frances Bulkeley



dear Madam
Quincy July 14th 1819

your reccommendation alone would have been surficient apology for me Authority for me to sign my name to the recommendation of Mr Frances Coffin a Brother of our friend Mrs Derby to be Consul at Lima—tho the other names already signed to that reccommendation we being among the most respectable in the state, would have been amply surficient without mine—when the extreme heat of the weather is over—I hope to have the honor of a Visit from you, I should have long since have had the pleasure of paying my respects to you at Mount Vernon—but indisposition has  therto prevented it—
Our friend Tudor, has followed so many of our other friends that the number of mine is reduced very low—
I am Madam with the sincerest respect and / affection, your obliged and affectionate / friend,
John Adams